DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1 through 12, drawn to an apparatus of a dieless crimp head, classified in H01R43/058.
II. 	Claims 13 through 19, drawn to a process of making a dieless crimp head, classified in B23P11/00.
The inventions are independent or distinct, each from the other because:
Inventions of Groups II and I are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group II, or some steps thereof, can be practiced by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or,
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with EDWARD MCMAHON, Attorney of Record, on January 27, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1 through 12.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 13 through 19 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear what is meant by the phrase of “the connector receipt area and the crimp center aligned with, but offset along, the longitudinal axis of the not aligned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,558,166 to Chen (hereinafter “Chen”)1.
Claim 1:  Chen discloses a dieless crimp head (Figure 1) comprising:
a frame (e.g. 1) having a first frame shell (e.g. 22) and a second frame shell (e.g. 21), the first and second frame shells defining a frame opening;

    PNG
    media_image1.png
    796
    480
    media_image1.png
    Greyscale

indentor configured to converge on a crimp center within the frame opening; and
a first positioning device having a connector slot defining a connector receipt area,
the first positioning device being removably secured (i.e. detachable) in the frame opening of the first frame shell at a use position in which the connector receipt area and the crimp center are aligned with a longitudinal axis (closed in Fig. 4) of the crimp head, but offset along the longitudinal axis (open in Fig. 5) of the crimp head (col. 1, lines 60-66).

    PNG
    media_image2.png
    641
    480
    media_image2.png
    Greyscale

Claim 2:  Chen further discloses the dieless crimp head of claim 1, further comprising a second positioning device having a second connector slot [in between each of the indentors] defining a second connector receipt area, the second positioning device being removably secured in the frame opening of the second frame shell with the second connector receipt area and the crimp center aligned with a longitudinal axis (closed in Fig. 4) of the crimp head, but offset along the longitudinal axis (open in Fig. 5) of the crimp head (col. 1, lines 60-66)
Claim 3:  Chen further discloses the dieless crimp head of claim 1, wherein the frame is a latched frame comprising a movable latch (e.g. 44) connected to the frame by a set of pins (e.g. end of 44 and 451, in Fig. 2).
Claim 4:  Chen further discloses the dieless crimp head of claim 1, wherein the frame is a C-type frame (e.g. shape of 22, in Figs. 2 or 4).
Claim 5:  Chen further discloses the dieless crimp head of claim 1, wherein the indentor comprises a plurality of indentors (e.g. 6 indentors total, 3 on each side of 221, Fig. 2).
Claim 6:  Chen discloses the dieless crimp head of claim 5, wherein the plurality of indentors comprise four indentors (any 4 selected from the 6, in Fig. 2).
Claim 7:  Chen discloses the dieless crimp head of claim 1, wherein the first frame shell and the first positioning device each comprise one or more engaging features (e.g. 20, 23) configured to removably engage the first frame shell and the first positioning device with one another (Fig. 2).
Claims 8 through 11:  Chen further discloses the dieless crimp head of claim 1, wherein the first frame shell comprises a first engaging feature and a third engaging feature, wherein the first positioning device comprises a second engaging feature and a fourth engaging feature, the first and third engaging features are removably engaged with one another and the second and fourth engaging features are removably engaged with one another;
wherein the first engaging feature is a lip and the second engaging feature is a groove;
catch and the fourth engaging feature is a detent.

    PNG
    media_image3.png
    761
    480
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. 5,500,999 to Yagi et al (hereinafter “Yagi”).
Chen discloses a dieless crimp head as relied upon above in Claim 1.  Chen does not mention what material the first positioning device is made of.
Yagi discloses a dieless head having an indentor (11, in Fig. 3) and a first positioning device (12), where either one, or both, can be made of a metallic material (col. 2, lines 49-52) in achieving the same purpose of crimping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least the first positioning device of Chen with the metallic material taught by Yagi, to achieve the same purpose of crimping with a dieless crimp head.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	IEEE Publication to Ogihara et al, “Mechanical Analysis of the Crimping Connection”, discloses crimping of connectors to terminals with an indentor (Crimper, Fig. 1) and a first positioning device (Anvil) having a connector slot.
b)	Japanese Patent Publication, JP 2016-219315 discloses a crimp head having a an indentor (113, in Fig. 1) and a first positioning device (112) having a connector slot (114).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Structural elements emphasized (in italics) in the office action are illustrated in the corresponding attached figures taken from Chen, which have been annotated accordingly.